Exhibit 10.5

PENSION BENEFIT EQUALIZATION PLAN

OF

THE DUN & BRADSTREET CORPORATION

Amended and Restated Effective January 1, 2009

 

1. Purpose of the Plan

 

  (a) The purpose of the Pension Benefit Equalization Plan of The Dun &
Bradstreet Corporation (the “Plan”) is to provide a means of equalizing the
benefits of those employees of The Dun & Bradstreet Corporation (the
“Corporation”) and certain related entities participating in the Retirement
Account of The Dun & Bradstreet Corporation (the “Retirement Account”) whose
funded benefits under the Retirement Account are or will be limited by the
application of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), the Internal Revenue Code of 1986, as amended (the “Code”) or any
applicable law or regulation. The Plan is intended to be an “excess benefit
plan,” as that term is defined in Section 3(36) of ERISA, with respect to those
Participants, as defined in Section 3 of the Plan, whose benefits under the
Retirement Account have been limited by Code Section 415, and is otherwise
intended to be a “top hat” plan meeting the requirements of Sections 201(2),
301(a)(3), 401(a)(1) and 4021(b)(6) of ERISA. All capitalized terms not defined
herein will have the meaning set forth in the Retirement Account.

 

  (b) The Plan has been amended and restated effective January 1, 2009 to comply
with Code Section 409A, but only with respect to Participants who are not
Grandfathered Participants, as defined in Section 15 of the Plan. Amounts
deferred under the Plan with respect to Grandfathered Participants remain
subject to the terms of the Plan as amended and restated effective September 30,
2000.

 

2. Administration of the Plan

 

  (a) The Compensation & Benefits Committee (the “Committee”) appointed by the
Board of Directors of the Corporation (the “Board”) shall be responsible for the
administration of the Plan.

 

  (b) The members of the Committee may from time to time allocate
responsibilities among themselves and may delegate to any management committee,
employee, director or agent its responsibility to perform any act hereunder,
including without limitation those matters involving the exercise of discretion,
provided that such delegation shall be subject to revocation at any time at its
discretion.

 

-1-



--------------------------------------------------------------------------------

  (c) The Committee (and its delegees) shall have the exclusive authority to
interpret the provisions of the Plan and construe all of its terms (including,
without limitation, all disputed and uncertain terms), to adopt, amend, and
rescind rules and regulations for the administration of the Plan, and generally
to conduct and administer the Plan and to make all determinations in connection
with the Plan as may be necessary or advisable. All such actions of the
Committee shall be conclusive and binding upon all interested parties. All
deference permitted by law shall be given to such interpretations,
determinations and actions.

 

  (d) Any person, corporation or other entity may serve in more than one
fiduciary capacity under the Plan.

 

  (e) The procedure for presenting claims under the Plan and appealing denials
thereof is set forth in Appendix A.

 

3. Eligibility and Participation

Participation in the Plan is limited to certain employees of the Corporation and
related entities that would be considered a single employer under Code
Section 414(b) or (c) (each, including the Corporation, an “Employer”). An
eighty percent (80%) ownership threshold shall be applied for identifying
related entities that are Employers for all purposes under this Plan.
Participation is limited to those individuals who were participants in this Plan
(“Participants”) as of June 30, 2007, whether or not employed by an Employer as
of that date. Notwithstanding the foregoing, individuals who were Participants
prior to June 30, 2007, but terminated employment with an Employer before
completing the required Vesting Service, as defined below, will become
Participants upon rehire by an Employer.

Each Participant generally must complete three (3) or more years of “Vesting
Service,” as that term is defined in the Retirement Account, to be eligible for
a Supplemental Pension Benefit (as defined in Section 5). Participants who do
not complete three (3) or more years of Vesting Service are, however, eligible
for a Supplemental Pension Benefit after a Change in Control (as defined in
Section 9) if they are employed by an Employer immediately prior to the Change
in Control. A Participant must have completed three (3) or more years of Vesting
Service for his or her Beneficiary to be eligible for the Supplemental Death
Benefit (as defined in Section 7). Vesting Service shall be computed in
one-twelfths (1/12ths) of a year, with a full month being granted for each
completed and partial calendar month. A Participant who terminates employment
before completing three (3) or more years of Vesting Service will retain credit
for each full month of Vesting Service completed prior to the termination in
case of rehire by any Employer, but only if he or she is rehired within five
(5) years after the date of his or her termination of employment.

 

-2-



--------------------------------------------------------------------------------

4. Code Section 409A Compliance

 

  (a) Benefits under this Plan are deferred compensation and, except with
respect to the Grandfathered Participants, are subject to Code Section 409A.
This Plan is intended to comply with that provision of the Code and all guidance
issued thereunder by the U.S. Internal Revenue Service (the “Service”) in all
respects and shall be administered in a manner consistent with such intent;
provided, however, that the Employer and the Committee make no representations
that the Plan, administration of the Plan, or the benefits hereunder comply with
Code Section 409A. If an unintentional operational failure occurs with respect
to Code Section 409A requirements, any affected Participant or Beneficiary (as
defined in Section 7 of the Plan) shall fully cooperate with the Employer to
correct the failure, to the extent possible, in accordance with any correction
procedure established by the Service.

 

  (b) For purposes of this Plan, a “Separation from Service” with an Employer
means a “separation from service,” as defined in Section 1.409A-1(h) of the
Treasury Regulations. A Separation from Service will occur on the date as of
which the Employer reasonably anticipates that no further services will be
performed by the Participant for any Employer or that the level of bona fide
services the Participant will perform (whether as an employee or as an
independent contractor) will permanently decrease to no more than twenty percent
(20%) of the average level of bona fide services performed (whether as an
employee or as an independent contractor) over the immediately preceding
36-month period (or the full period of services to the Employer, if less than
thirty-six (36) months). The terms “terminate employment,” “termination of
employment,” and similar terms as used herein mean a Separation from Service.

 

  (c) Notwithstanding any provision to the contrary, to the extent a Participant
is a Specified Key Employee for purposes of Code Section 409A, no Supplemental
Pension Benefit (as defined in Section 5 of the Plan) shall become payable to
him or her before the date immediately after the expiration of the six-month
period following his or her Separation from Service. Annuity payments, if
applicable, otherwise due to the Participant during such six-month period will
be accumulated with interest and paid to him or her in the seventh month
following Separation from Service. For purposes of this Plan, a “Specified Key
Employee” means a Participant who, at the time of his or her Separation from
Service is a “specified employee” as defined in Code Section 409A(a)(2)(B)(i).
Specified Key Employees will be identified by the Employer according to
procedures adopted by the Board or the Committee applicable to all plans and
agreements sponsored by the Employer that are subject to Code Section 409A.

 

-3-



--------------------------------------------------------------------------------

5. Supplemental Pension Benefit

 

  (a) A Participant’s “Supplemental Pension Benefit” under this Plan is equal to
the Participant’s Gross Benefit minus the Participant’s Offset Amount.

 

  (b) A Participant’s “Gross Benefit” is equal to the amount that would be
payable, in the same form and commencing at the same time as payment of the
benefit hereunder (as determined under Section 6) (the “Applicable Time and
Form”), on account of the Participant under the Retirement Account if the
calculation of such amount were made without regard to the limitations on
benefits and contributions imposed by Sections 401, 415 or any other applicable
section of the Code.

 

  (c) A Participant’s “Offset Amount” is equal to the amount that would actually
be payable in the Applicable Time and Form on account of the Participant under
the Retirement Account (had the Participant elected such time and form).

 

6. Payment of Supplemental Pension Benefit

 

  (a) In General. A Participant’s Supplemental Pension Benefit shall be paid in
accordance with his or her Election (as defined below).

 

  (b) Election.

 

  (i) Each Participant under this Plan elected (or will be deemed to have
elected), prior to the effective date of this amendment and restatement of the
Plan and consistent with this Section 6, the time and, if applicable, form of
payment of his or her Supplemental Pension Benefit under this Plan (an
“Election”). Except as otherwise provided in this Section 6, the Participant’s
Election becomes irrevocable when it is submitted to the Corporation.

 

  (ii) Each Participant must specify in his or her Election the time at which
the Participant’s benefit will commence or be paid. Such benefit commencement
date shall be the later of the Participant’s Separation from Service or the
Scheduled Payment Date, as defined below. The portion of benefits payable in an
annuity, if any, will become payable upon the benefit commencement date
described in the previous sentence; the portion of benefits payable in a lump
sum, if any, will become payable sixty (60) days following such benefit
commencement date.

 

  (iii)

For purposes hereof, with respect to each Participant who terminated employment
on or before November 3, 2008 (“Inactive Participant”), the “Scheduled Payment
Date” means (A) the later of the Inactive Participant’s 55th birthday or
April 1, 2009, or (B) such later date (which shall not be later than the
Inactive

 

-4-



--------------------------------------------------------------------------------

 

Participant’s 65th birthday) as he or she may specify in his or her Election,
subject to any delay imposed under Section 6(d).

 

  (iv) For purposes hereof, with respect to each Participant who had not
terminated employment as of November 3, 2008 (“Active Participant”), the
“Scheduled Payment Date” means the Active Participant’s 55th birthday or such
later date (which shall not be later than the Active Participant’s 65th
birthday) as he or she may specify in his or her Election, subject to any delay
imposed under Section 6(d).

 

  (v) Each Active Participant’s Election must also specify whether the Active
Participant’s benefit will be paid in a lump sum, an annuity, or a combination
of both. The portion of the benefit payable in a lump sum may be zero percent
(0%), twenty-five percent (25%), fifty percent (50%), seventy-five percent
(75%) or one hundred percent (100%).

 

  (c) Default. If no valid Election was timely filed by a Participant, he or she
shall be deemed to have elected payment in an annuity commencing upon the later
of the Participant’s Separation from Service or the Participant’s 55th birthday.
Notwithstanding the foregoing, with respect to Inactive Participants, payment
shall not commence prior to April 1, 2009.

 

  (d) Revised and Late Elections. A Participant may revise his or her Election
or file a late Election, which shall become irrevocable when it is submitted to
the Corporation, subject to all of the following restrictions:

 

  (i) A revised or late Election shall be effective only if it is made not less
than twelve (12) months before the Scheduled Payment Date.

 

  (ii) A revised or late Election shall not take effect until twelve (12) months
after the date on which it is made.

 

  (iii) With respect to a revised or late Election by any Participant changing
the Scheduled Payment Date, the Scheduled Payment Date must be delayed by at
least five (5) years. No revised or late Election will be effective if the
Scheduled Payment Date would be later than the Participant’s 65th birthday.

 

  (iv)

With respect to a revised or late Election by an Active Participant changing the
form (lump sum, annuity or a combination of both) in which his or her benefit
will be paid: (A) the Active Participant must remain actively employed by an
Employer for a period of twelve (12) months after the date such Election is
filed, (B) the Scheduled Payment Date must be delayed by at least five
(5) years, and (C) payment of the Active Participant’s Supplemental Pension
Benefit upon the Active Participant’s Separation from Service will

 

-5-



--------------------------------------------------------------------------------

 

be deferred for a period of five (5) years from the date such payment would
otherwise have been paid (or in the case of an annuity, five (5) years from the
date the first amount would otherwise have been paid).

Elections remain effective for purposes of this Plan until a Participant has
made a new Election that satisfies the restrictions above.

 

  (e) Annuities. An Election that specifies that some or all of an Active
Participant’s benefit is to be paid as an annuity need not specify the
particular type of annuity; a Participant may select a type of annuity from the
options available to the Participant under the Retirement Account (other than
the Social Security Level Income Options), within 60 days before the
commencement of payment of his or her Supplemental Pension Benefit, on a form
supplied by the Committee. If the Participant does not specify the type of
annuity in a timely manner, the Supplemental Pension Benefit will be paid in a
single life annuity if the Participant is unmarried at the time of payment and
in a joint and 50% survivor annuity if he or she is married at that time.

 

  (f) Small Benefits. Notwithstanding any Election, if the lump sum value of the
Supplemental Pension Benefit payable under this Plan, together with all
Aggregated Amounts, as defined below, does not exceed the applicable dollar
amount designated by the Service under Code Section 402(g)(1)(B) ($16,500 for
2009) in effect at the time such benefit is payable under this Plan, then such
benefit and all Aggregated Amounts shall be paid in a lump sum. For purposes of
the Plan, the term “Aggregated Amounts” includes the entirety of the
Participant’s interest under any plan, agreement, method, program or other
arrangement with respect to which deferrals of compensation, together with the
benefit under this Plan, are treated as having been deferred under a single
nonqualified deferred compensation plan under Section 1.409A-1(c)(2) of the
Treasury Regulations.

 

  (g) Permissible Accelerations. Notwithstanding any provision herein to the
contrary, the Committee may, in its sole discretion, accelerate the payment of a
Participant’s Supplemental Pension Benefit to the extent permitted under the
Treasury Regulations promulgated under Code Section 409A. No Participant shall
have any election, direct or indirect, with respect to any such acceleration.

 

7. Supplemental Death Benefit.

 

  (a)

In the event of a Participant’s death prior to the commencement of benefits
hereunder, a Supplemental Death Benefit shall be payable to the Participant’s
Beneficiary in accordance with this Section 7 in lieu of any other benefits
under the Plan. For purposes of this Plan, a Participant’s

 

-6-



--------------------------------------------------------------------------------

 

“Beneficiary” shall be the beneficiary entitled to receive any death benefit
with respect to that Participant under the Retirement Account.

 

  (b) The “Supplemental Death Benefit” shall be equal to (i) the death benefit
with respect to the Participant that would be payable, in the same form as
payment of the benefit hereunder (as determined under Section 8) (the “Death
Benefit Form”), under the Retirement Account, if such benefit were calculated
without regard to the limitations on benefits and contributions imposed by
Sections 401, 415 or any other applicable section of the Code, less (ii) the
amount that would actually be payable in the Death Benefit Form, on account of
the Participant’s death, under the Retirement Account.

 

8. Payment of Supplemental Death Benefit.

 

  (a) Payment Election. The Supplemental Death Benefit shall be payable at the
time and in the form that the Participant’s Supplemental Pension Benefit would
have been payable to the Participant pursuant to Section 6. For this purpose, if
the Participant did not have a Separation from Service prior to death, the
Separation from Service will be deemed to occur on the date of death. Any lump
sum distribution of a Beneficiary’s benefit under this Plan shall fully satisfy
all present and future Plan liability with respect to such Beneficiary for such
portion or all of such benefit so distributed.

 

  (b) Permissible Accelerations. Notwithstanding any provision herein to the
contrary, the Committee may, in its sole discretion, accelerate the payment of a
Beneficiary’s Supplemental Death Benefit to the extent permitted under the
Treasury Regulations promulgated under Code Section 409A. No Beneficiary shall
have any election, direct or indirect, with respect to any such acceleration.

 

9. Change in Control

 

  (a) Upon the occurrence of a Change in Control, as such term is defined below:

 

  (i) each Participant and Beneficiary already receiving a Supplemental Pension
Benefit or a Supplemental Death Benefit under the Plan shall receive a lump sum
distribution of his or her unpaid Supplemental Pension Benefit and/or
Supplemental Death Benefit under the Plan in full satisfaction of all present
and future Plan liability with respect to such Participant or Beneficiary, and

 

  (ii)

each Participant who is not already receiving a benefit under the Plan shall
receive (1) a lump sum distribution of his or her Supplemental Pension Benefit
under the Plan as of the date of such Change in Control, within thirty (30) days
of the date of such Change in Control and (2) a lump sum distribution of his or
her

 

-7-



--------------------------------------------------------------------------------

 

additional Supplemental Pension Benefit, if any, accrued under the Plan from the
date of the Change in Control until the date of his or her Separation from
Service, within thirty (30) days from the date of the Participant’s Separation
from Service.

For purposes of this Section 9(a), the lump sum values shall be determined using
the actuarial assumptions specified in Section 11(b).

 

  (b) For purposes of this Plan, a “Change in Control” means the occurrence of
any of the following events, but only to the extent such event constitutes a
“change in control event” as that term is defined for purposes of Code
Section 409A:

 

  (i) any one person, or more than one person acting as a group (including
owners of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, or similar business transaction with the Corporation, but
not including persons solely because they purchase or own stock of the
Corporation at the same time or as a result of the same public offering),
acquires (or has acquired during the twelve-month period ending on the date of
the most recent acquisition by such person or persons) ownership of stock of the
Corporation possessing thirty percent (30%) or more of the total voting power of
the Corporation’s stock, but only if such person or group is not considered to
effectively control the Corporation (within the meaning of
Section 1.409A-3(i)(5)(vi) of the Treasury Regulations) prior to such
acquisition;

 

  (ii) a majority of members of the Board is replaced during any twelve-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board before the date of the appointment or election;

 

  (iii) any one person, or more than one person acting as a group (including
owners of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, or similar business transaction with the Corporation, but
not including persons solely because they purchase or own stock of the
Corporation at the same time or as a result of the same public offering),
acquires ownership of stock of the Corporation that, together with stock held by
such person or group, constitutes more than fifty percent (50%) of the total
voting power of the stock of the Corporation, but only if such person or group
was not considered to own more than fifty percent (50%) of the total voting
power of the stock of the Corporation prior to such acquisition; or

 

  (iv)

any one person, or more than one person acting as a group (including owners of a
corporation that enters into a merger, consolidation, purchase or acquisition of
assets, or similar business

 

-8-



--------------------------------------------------------------------------------

 

transaction with the Corporation, but not including persons solely because they
purchase assets of the Corporation at the same time), acquires (or has acquired
during the twelve-month period ending on the date of the most recent acquisition
by such person or group) assets from the Corporation that have a total gross
fair market value (determined without regard to any liabilities associated with
such assets) equal to or more than ninety percent (90%) of the total gross fair
market value of all of the assets of the Corporation (determined without regard
to any liabilities associated with such assets) immediately before such
acquisition or acquisitions, except where the assets are transferred to (i) a
shareholder of the Corporation (immediately before the asset transfer) in
exchange for or with respect to its stock, (ii) an entity, fifty percent
(50%) or more of the total value or voting power of which is owned, directly or
indirectly, by the Corporation immediately after the asset transfer, (iii) a
person, or more than one person acting as a group, that owns, directly or
indirectly, fifty percent (50%) or more of the total value or voting power of
all the outstanding stock of the Corporation immediately after the asset
transfer, or (iv) an entity, at least fifty percent (50%) of the total value or
voting power of which is owned, directly or indirectly, by a person described in
(iii), above, immediately after the asset transfer.

 

10. Rabbi Trust

 

  (a) Benefits payable under this Plan shall not be funded and shall be made out
of the general funds of the Employer; provided, however, that the Corporation
reserves the right to establish (and shall establish or have established in the
event of a Potential Change in Control as defined below) one or more trusts to
provide alternate sources of benefit payments under this Plan so long as the
funding of any such trust is permissible under Code Section 409A, provided
further, however, that as soon as practicable following the occurrence of a
Potential Change in Control the appropriate officers of the Corporation shall
contribute to such a trust fund, established as an alternate source of benefits
payable under the Plan, such amounts as are necessary to fund the lump sum
payments to Participants that would be required pursuant to Section 9 of this
Plan in the event of a Change in Control of the Corporation; provided further,
however, that if payments are made from such trust fund, such payments shall
satisfy the Employer’s obligations under this Plan to the extent made from such
trust fund.

 

  (b) In determining the amount of the necessary contribution to the trust fund
in the event of a Potential Change in Control:

 

  (i) lump sum values shall be determined using the actuarial assumptions
specified in Section 11(b) as in effect as of January 1st of the year of the
occurrence of the Potential Change in Control; and

 

-9-



--------------------------------------------------------------------------------

  (ii) it shall be assumed that all Participants Separate from Service with the
Corporation upon the occurrence of the Potential Change in Control.

 

  (c) For the purposes of this Plan, a “Potential Change in Control” means the
occurrence of any of the following events:

 

  (i) the Corporation enters into an agreement, the consummation of which would
result in the occurrence of a Change in Control of the Corporation;

 

  (ii) any person (including the Corporation) publicly announces an intention to
take or to consider taking actions which if consummated would constitute a
Change in Control of the Corporation;

 

  (iii) any person, other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Corporation (or a Corporation owned,
directly or indirectly, by the stockholders of the Corporation in substantially
the same proportions as their ownership of stock of the Corporation), who is or
becomes the beneficial owner, directly or indirectly, of securities of the
Corporation representing nine and one-half percent (9.5%) or more of the
combined voting power of the Corporation’s then outstanding securities,
increases his or her beneficial ownership of such securities by five percent
(5%) or more over the percentage so owned by such person; or

 

  (iv) the Board of Directors of the Corporation adopts a resolution to the
effect that, for purposes of this Plan, a Potential Change in Control of the
Corporation has occurred.

 

11. Actuarial Assumptions.

 

  (a) For all purposes under this Plan, lump sum values shall be determined
based on the following:

 

  (i) a discount rate equal to the average of eighty-five percent (85%) of the
fifteen (15) year non-callable U.S. Treasury bond yields as of the close of
business on the last business day of each of the three (3) months immediately
preceding the date the annuity value is determined; and

 

  (ii) the 1983 Group Annuity Mortality Table, with all participants assumed to
be male.

 

-10-



--------------------------------------------------------------------------------

  (b) The amount of any payment upon a Change in Control, as described in
Section 9, or any contribution to a trust fund upon a Potential Change in
Control, as described in Section 10, shall be determined based on the following:

 

  (i) the interest rate used by the Pension Benefit Guaranty Corporation for
determining the value of immediate annuities as of January 1st of the year of
either the occurrence of the Change in Control or the Participant’s Separation
from Service, whichever is applicable;

 

  (ii) the 1983 Group Annuity Mortality Table, with all participants assumed to
be male;

 

  (iii) for participants that have not yet commenced benefits and are younger
than age 55 at the date of the Change in Control or Potential Change in Control,
annuities used to derive the lump sum present value will assume that
participants begin annuity distributions at age 55, as applicable; and

 

  (iv) for participants that have not yet commenced benefits and are age 55 or
older at the date of the Change in Control or Potential Change in Control,
annuities used to derive the lump sum present value will assume that
participants begin annuity distributions immediately upon the Change in Control
or Potential Change in Control, as applicable.

 

12. Indemnification

 

  (a) Subject to certain conditions as provided below, the Corporation shall
indemnify each Participant or Beneficiary who receives any benefit under this
Plan in the form of an annuity for any interest and penalties that may be
assessed by the Service with respect to U.S. federal income tax on such benefit
(payable under the Plan in the form of an annuity) upon final settlement or
judgment with respect to any such assessment in favor of the Service, provided
the basis for the assessment is that the amendment of this Plan to provide for
an “Election” or “Special Election,” as those terms were used for purposes of
the Plan before the amendment and restatement effective January 1, 2009, caused
the Participant or the Beneficiary, as the case may be, to be treated as being
in constructive receipt of such benefit prior to the time when such benefit is
actually payable under the Plan.

 

  (b)

In case any such assessment shall be made against a Participant or Beneficiary,
such Participant or Beneficiary, as the case may be (the “indemnified party”),
shall promptly notify the Corporation’s Treasurer in writing, and the
Corporation, upon request of such indemnified party, shall select and retain an
accountant or legal counsel reasonably satisfactory to the indemnified party to
represent the indemnified party in connection with such assessment and shall pay
the fees and expenses of such accountant or legal counsel related to such
representation, and the Corporation shall have the right to determine how and
when such

 

-11-



--------------------------------------------------------------------------------

 

assessment by the Service should be settled, litigated or appealed. In
connection with any such assessment, any indemnified party shall have the right
to retain his or her own accountant or legal counsel, but the fees and expenses
of such accountant or legal counsel shall be at the expense of such indemnified
party unless the Corporation and the indemnified party shall have mutually
agreed to the retention of such accountant or legal counsel.

 

  (c) The Corporation shall not be liable to a Participant or Beneficiary for
any payments under this Section 12 with respect to any assessment described in
the second preceding paragraph if such Participant or Beneficiary against whom
such assessment is made has not notified or allowed the Corporation to
participate with respect to such assessment in the manner described above or,
following demand by the Corporation, has not made the deposit to avoid
additional interest or penalties as described below, or has agreed to, or
otherwise settled with the Service with respect to, such assessment without the
Corporation’s written consent, provided, however, (i) if such assessment is
settled with such consent or if there is a final judgment for the Service,
(ii) the Corporation has been notified and allowed to participate in the manner
as provided above, and (iii) such Participant or Beneficiary has made any
required deposit to avoid additional interest or penalties as described below,
the Corporation agrees to indemnify the indemnified party to the extent set
forth in this Section 12. All amounts payable by the Corporation to or on behalf
of the indemnified party with respect to U.S. federal income taxes remitted to
the Service will be paid by the end of the year next following the year in which
the related taxes are remitted to the Service. All amounts payable by the
Corporation with respect to or on behalf of the indemnified party with respect
to expenses incurred by the indemnified party due to a tax audit or litigation
will be paid by the later of the end of the year next following the year in
which the taxes that are the subject of the audit or litigation are remitted to
the Service or, if no taxes are to be remitted, the end of the year next
following the year in which the audit is completed or there is a final and
nonappealable settlement or other resolution of the litigation.

 

  (d)

At the time such assessment is made against such Participant or Beneficiary (the
“assessed party”) and prior to any final settlement or judgment with respect to
such assessment, if so directed by the Corporation, such assessed party shall,
as a condition to receiving an indemnity under this Section 12, as soon as
practicable after notification of such assessment make a deposit with the
Service to avoid any additional interest or penalties with respect to such
assessment and, upon the request of such assessed party, the Corporation shall
lend, or arrange for the lending to, such assessed party a portion of his or her
remaining benefit under the Plan, not to exceed the lump sum value of such
benefit under the Plan, determined using the actuarial assumptions set forth in
Section 11(a),

 

-12-



--------------------------------------------------------------------------------

 

solely for purposes of providing the assessed party with funds to make a deposit
with the Service to avoid any additional interest or penalties with respect to
such assessment.

 

13. Limitations on Payment of Benefits

 

  (a) Notwithstanding any other provision of this Plan to the contrary, no
benefit or further benefit, as the case may be, shall be paid to a Participant
who is subject to this Section 13 if the Committee reasonably determines that
such Participant has:

 

  (i) To the detriment of the Employer or any Affiliate, directly or indirectly
acquired, without the prior written consent of the Committee, an interest in any
other company, firm, association, or organization (other than an investment
interest of less than one percent (1%) in a publicly-owned company or
organization), the business of which is in direct competition with the business
(present or future) of the Employer or any of its Affiliates;

 

  (ii) To the detriment of the Employer or any Affiliate, directly or indirectly
competed with the Employer or any Affiliate as an owner, employee, partner,
director or contractor of a business, in a field of business activity in which
the Participant has been primarily engaged on behalf of the Employer or any
Affiliate or in which he or she has considerable knowledge as a result of his or
her employment by the Employer or any Affiliate, either for his or her own
benefit or with any person other than the Employer or any Affiliate, without the
prior written consent of the Committee; or

 

  (iii) Been discharged from employment with the Employer or any Affiliate for
Cause.

 

  (b) An “Affiliate” for purposes of this Plan means any corporation,
partnership, division or other organization controlling, controlled by or under
common control with the Employer or any joint venture entered into by the
Employer.

 

  (c) “Cause” for purposes of this Section 13 shall mean the occurrence of any
of the following events or such other dishonest or disloyal act or omission as
the Committee determines to be “cause”:

 

  (i) The Participant has misappropriated any funds or property of the Employer
or any Affiliate;

 

  (ii) The Participant has, without the prior knowledge or written consent of
the Committee, obtained personal profit as a result of any transaction by a
third party with the Employer or any Affiliate; or

 

-13-



--------------------------------------------------------------------------------

  (iii) The Participant has sold or otherwise imparted to any person, firm, or
corporation the names of the customers of the Employer or any Affiliate or any
confidential records, data, formulae, specifications and other trade secrets or
other information of value to the Employer or any Affiliate derived by his or
her association with the Employer or any Affiliate.

 

  (d) In any case described in this Section 13, the Participant shall be given
prior written notice that no benefit or no further benefit, as the case may be,
will be paid to such Participant. Such written notice shall specify the
particular act(s), or failures to act, on the basis of which the decision to
terminate his or her benefit has been made.

 

  (e) Notwithstanding any other provision of this Plan to the contrary, a
Participant who receives in a lump sum any portion of his or her benefit under
this Plan shall receive such lump sum portion of his or her benefit subject to
the condition that if such Participant engages in any of the acts described in
clause (i) or (ii) of this Section 13, then except to the extent any provision
of law prohibits the application of this section such Participant shall, within
sixty (60) days after written notice by the Employer, repay to the Employer the
amount described in the immediately following sentence. The amount to be repaid
shall equal the amount, as determined by the Committee, of the Participant’s
lump sum benefit paid under this Plan to which such Participant would not have
been entitled, if such lump sum benefit had instead been payable in the form of
an annuity under this Plan and such annuity payments were subject to the
provisions of this Section 13.

 

14. Miscellaneous

 

  (a) This Plan may be terminated at any time by the Board. The Corporation or
its successor may elect to liquidate the Plan to the extent permitted under Code
Section 409A, in compliance with the restrictions set forth in
Section 1.409A-3(j)(4) of the Treasury Regulations, or other applicable guidance
issued by the Service.

 

  (b) This Plan may be amended at any time by the Board or the Committee, except
that no such amendment shall deprive any Participant of his or her benefit
accrued at the time of such amendment. Any amendment shall be effective only to
the extent such amendment does not cause the terms of the Plan or any benefit
hereunder to violate the provisions of Code Section 409A or Section 1.409A of
the Treasury Regulations.

 

  (c) The Employer may withhold from any benefit under the Plan an amount
sufficient to satisfy its tax withholding obligations.

 

-14-



--------------------------------------------------------------------------------

  (d) No right to payment or any other interest under this Plan may be
alienated, sold, transferred, pledged, assigned, or made subject to attachment,
execution, or levy of any kind.

 

  (e) Nothing in this Plan shall be construed as giving any employee the right
to be retained in the employ of the Employer. The Employer expressly reserves
the right to dismiss any employee at any time without regard to the effect which
such dismissal might have upon him or her under the Plan.

 

  (f) This Plan shall be construed, administered and enforced according to the
laws of the State of New Jersey.

 

15. Grandfathered Participants

The accrued and vested benefits as of December 31, 2004 of the following
Participants (the “Grandfathered Participants”) shall continue to be covered by
the terms of the Plan as amended and restated effective September 30, 2000, and
their benefits under the Plan shall be treated as grandfathered for purposes of
Code Section 409A:

 

  (a) Participants who have not accrued any Supplemental Pension Benefit or any
other benefit under this Plan after December 31, 2004;

 

  (b) ACNielsen Employees and Cognizant Employees (as such terms are is defined
in the Employee Benefits Agreement dated as of October 28, 1996, among the
Corporation, Cognizant Corporation (“Cognizant”) and ACNielsen Corporation
(“ACNielsen”));

 

  (c) those persons who, immediately after the Effective Time (as such term is
defined in the Employee Benefits Agreement dated as of June 30, 1998, between
the Corporation and The New Dun & Bradstreet Corporation (the “RHD EBA”)) were
employed by R.H. Donnelly Inc. (“RHD”) or any member of the RHD Group (as such
term is defined in the RHD EBA) who were Participants in this Plan immediately
prior to the Effective Time;

 

  (d) those persons who, immediately after the Effective Time (as such term is
defined in the Employee Benefits Agreement dated as of September 30, 2000, among
the Corporation and The New D&B Corporation (“Moody’s EBA”)) are employed by
Moody’s Corporation or any member of the Moody’s Group (as such term is defined
in the Moody’s EBA) who were Participants in this Plan immediately prior to the
Effective Time.

 

16. Effective Date

This Plan was initially effective as of October 17, 1990 (the “Effective Date”).
It was amended and restated effective as of September 30, 2000, and again
effective as of January 1, 2009.

 

-15-



--------------------------------------------------------------------------------

Appendix A. Claims Procedures

The procedure for presenting claims under the Plan and appealing denials thereof
shall be as follows:

(a) Filing of Claims. Any Participant or Beneficiary, or his authorized
representative, (the “claimant”) may file a written claim for a Plan benefit
with the Committee or its delegated and authorized representative which is
responsible for the administration of the Plan (the “Plan Administrator”).
Claims shall be determined in accordance with the terms of the Plan, which will
be applied consistently with respect to similarly situated claimants. Claimants
must use and exhaust the Plan’s administrative claims and review procedure
before bringing suit in either state or federal court.

(b) Claims for Benefits. The Plan Administrator will give each claimant’s
request for benefits a full and fair review. If the Plan Administrator denies a
claim, in whole or part, it will furnish a written notice of the denial to the
claimant. The written notification shall be given to the claimant within ninety
(90) days after receipt of the claim by the Plan Administrator unless special
circumstances require an extension of time for processing, in which case written
notice of the extension shall be furnished to the claimant prior to the
termination of the original ninety (90) day period, and such notice shall
indicate the special circumstances which make the postponement appropriate and
the date by which the Plan Administrator expects to render a decision. In no
event may the extension exceed a period of ninety (90) days from the end of the
initial ninety (90) day period.

If a claim is denied, the written notice will contain the following information:

 

  (i) the specific reason or reasons for the denial;

 

  (ii) specific reference to the pertinent Plan provisions on which the denial
is based;

 

  (iii) a description of any additional material or information necessary for
the claimant to perfect a claim and an explanation of why such material or
information is necessary; and

 

  (iv) a description of the Plan’s review procedures and applicable time limits
and a statement that the claimant has the right to bring a civil action under
Section 502(a) of ERISA, following an adverse benefit determination on review.

If a claim is denied, the claimant may file for a review as described in the
following subsection (c).

 

-16-



--------------------------------------------------------------------------------

(c) Right of Review of Claim for Benefits. In the event of a denial of benefits,
the claimant shall be permitted to review the pertinent documents and to submit
to the Plan Administrator issues and comments in writing. In addition, the
claimant may make a written request for a full and fair review of his claim and
its denial by the Committee. Such written request must be received by the
Committee within sixty (60) days after receipt by the claimant of written
notification of the denial of the claim. The claimant may submit written
comments, documents, records and other information relating to the claim for
benefits, whether or not those comments, documents, records or other information
were submitted in connection with the initial claim. The claimant will be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to the claim for benefits.
The claim for review will be given a full and fair review and will take into
account all comments, documents, records and other information submitted by the
claimant regarding the claim, without regard to whether such information was
submitted or considered in the initial benefit determination.

A decision shall be rendered by the Committee no later than the date of the
meeting of the Committee that immediately follows the Plan’s receipt of a
request for review, unless the request for review is filed within thirty
(30) days preceding the date of such meeting, in which case the decision shall
be rendered not later than the date of the second meeting following the Plan’s
receipt of the request for review. If special circumstances require a further
extension of time for processing, a benefit determination shall be rendered not
later than the third meeting of the Committee following the Plan’s receipt of
the request for review. If such an extension is required, the Plan Administrator
shall provide the claimant with written notice of the extension, describing the
special circumstances and the date as of which the benefit determination will be
made, prior to commencement of the extension. The Plan Administrator will notify
the claimant of the benefit determination as soon as possible, but not later
than five (5) days after the determination is made.

Any decision by the Committee shall be furnished to the claimant in writing in a
manner calculated to be understood by the claimant and shall set forth the
specific reason(s) for the decision and the specific Plan provision(s) on which
the decision is based. If the claim for benefits is denied on review, the
claimant will receive written notice of the denial. The notice will include the
following information:

 

  (i) the specific reason or reasons for the denial;

 

  (ii) specific reference to the pertinent Plan provisions on which the denial
is based;

 

  (iii) a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to the claim for benefits; and

 

  (iv) a statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

(d) Deemed Denial. If a decision on a claim is not rendered within the time
period prescribed above, the claim shall be deemed denied.

 

-17-